Ketcham, S.
The ¡administratrix asks leave to compromise the right of action for damages against a company, in whose-employ the decedent was, for the “ wrongful act,” neglect or “ default ” by which the decedent’s death was caused.
■Having first arranged with her for the proposed compromise^ the company has provided the petitioner with -the attorney representing her in this proceeding. The expense for his services will be borne by the said company.
The attorney makes affidavit -that -the amount of the settlement had been agreed upon before he was called in to perfect the legal details requisite to making the payment, and that he is of the opinion that it is to the'interest of the estate and of the petitioner that she should be permitted to accept the compromise.
*128This attorney is only the agent of those who retain him and will pay him. He has assumed no duty toward his nominal client as to the terms of the compromise, and would he superhuman if he could sincerely serve her in that respect.
There is no legal reason why he may not represent her in this application, though he has no interest in her welfare; hut his views as to the expediency of the proposed arrangement are as worthless to the court as they are to her.
There should he submitted the affidavit of the person or persons who have made the investigation upon which the applicant obviously depends in her submission of the facts.
There is no reason to doubt the fairness of the compromise. Indeed, upon the statement of the petitioner, it is generous to her; but the court must take care of this widow who has nobody to care for her, and the statement must be confirmed.
Decreed accordingly.